[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 565 
The testimony for the state made a prima facie case for the condemnation of the car.
But, conceding that the taxi driver, White, carried liquor in the car, we think that Mrs. Hockstein, the owner, has satisfactorily shown that she "neither authorized, participated in, nor consented to, the unlawful, act of her servant, and that she was guilty of no negligence with respect to its anticipation and prevention." Under such a showing, the condemnation of the car cannot be sustained. Puckett v. State,204 Ala. 238, 85 So. 452; State v. Hughes, 203 Ala. 90,82 So. 104.
The decree will be reversed, and one will be here rendered in favor of the claimant defendant.
Reversed and rendered.
ANDERSON, C. J., and THOMAS and BOULDIN, JJ., concur.